Title: To James Madison from James Jay, 1 July 1811
From: Jay, James
To: Madison, James


Dear Sir
New York July 1st. 1811
The many failures that have happened in this City, have produced much distress among its inhabitants. I have not escaped unhurt. An anxiety to assist two persons who are dear to me, but who ultimately proved unfortunate, hath occasioned me to lose many thousand dollars more than I can afford. When friendship and affection have long held possession of a warm breast, prudential considerations yield to their influence. The Loss I have sustained, obliges me to make an effort to reestablish my fortune, which was but moderate before. With this view I wish to revisit Europe. To go from hence to England, and from thence to the Continent, might, I apprehend, excite suspicion of a person’s being a partisan or even a secret Agent of the British Government, subject one to some disagreeable circumstances, and be detrimental to one’s pursuits. And to go from hence in a merchant ship directly to France, should the vessel be taken and carried into England, a person, besides losing much time, would at least be subjected to much trouble & useless expence. For my own part, I should expect no favor from that Government. Some of its members were not pleased with certain measures I openly took in London, in regard to American Affairs, after the Ministry had refused me a passage to America; and they all may have heard, from what transpired during my late applications to Congress, that both before the war, and during the two first years of it, in which I was detained in England, I uniformly made the British Post Office the means by which I speedily transmitted to our friends in France & America, early information of the Plans & Designs, political & military, of the British Government against our Country: a maneuvre in politics, rather too mortifying to the adverse party to be easily forgiven. For these reasons I take the Liberty to ask you, whether myself & Son could not be accommodated with a passage to France, in the frigate which is to take out Mr. Barlow. I beg you will favor me with a speedy answer, and if it should be in the affirmative, I should be glad to know on what terms or at what expence, the passage could be had.
Your Letter of the 10th. Ult. I received in course. It might not perhaps be amiss if some person living at the intended Scene of action were to be engaged to transmit information of what passes on the subject, to an authorised Officer as near as possible to the place in question, who could take his measures accordingly to punish the Offence. Health and happiness attend you.
James Jay
